Citation Nr: 1642060	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure. 

2.  Entitlement to service connection for systemic lupus erythematous, claimed as lupus, to include as due to herbicide exposure or secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for malaria (also claimed as fever of unknown etiology and low immune system.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a hearing before the undersigned in October 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported during his October 2014 hearing that he received disability benefits from the Social Security Administration (SSA).  See Hearing Transcript p. 8.  There is no indication in the claims file that any records have been sought from that agency.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000).

The Veteran has submitted evidence which links peripheral neuropathy to exposure to Agent Orange.  He also submitted literature which provides some evidence that malaria may have an impact on veterans and cause other ailments many years after service.  He provided evidence that indicated that autoimmune disorders may also be correlated with exposure to herbicides.  During his hearing, the Veteran testified that he felt sick in Vietnam, and that he believed that those symptoms essentially were diagnosed as lupus.  He also asserted that his lupus may be secondary to his PTSD.  Finally, he reported that he had a fever of unknown origin in service and that he believed all of his claimed disorders were related to each other.  

The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary. In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases associated with herbicide exposure include early onset peripheral neuropathy, but not systemic lupus erythematous.  

However, although the Veteran is not entitled to a presumption of service connection for systemic lupus erythematous based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Consequently, a remand is necessary in order to obtain examinations and opinions with regard to whether the Veteran has early onset peripheral neuropathy of the lower extremities; or systemic lupus erythematous that is related to in-service exposure to herbicides, PTSD or in-service malaria. 

The service treatment records are silent for any complaints, diagnoses, or treatment of malaria.  However, while the Veteran was stationed in the Republic of Vietnam, he sought treatment for fever, chills, nausea, headache, malaise, dizziness, and weakness.  See June 1969 and September 1969 service treatment records.  Further, during his October 2014 hearing, he testified that had continued to have symptoms of shaking and chills.  See Hearing Transcript p. 18.  The Veteran also submitted an article that discussed a possible link between in-service malaria diagnoses and the development of problems after service.    

The foregoing provides evidence of a current disability that may be related to service.  It is necessary to remand this case for the purpose of obtaining an examination and medical opinion which addresses whether the fever and chills the Veteran experienced during service and after service have caused any presently existing malaria residuals.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions.  Efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

If requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken with regard to the claim.

2.  After completion of the above-noted development, schedule the Veteran for a VA examination to determine whether he has early onset peripheral neuropathy or peripheral neuropathy that is otherwise related to service.  The examiner should note that the claims folder and this Remand have been reviewed. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  The examiner is asked to consider and discuss the Veteran's statements and the medical evidence and research he has submitted in support of his claims.  

The examiner should opine whether the Veteran has current peripheral neuropathy (shown at any time since 2010, even if not present on the current examination).

If the Veteran has current peripheral neuropathy, is it considered early onset?

Is it at least as likely as not (50 percent or greater probability) that the bilateral lower extremity peripheral neuropathy is the result of a disease or injury in service, to include the presumed in-service herbicide exposure?

The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's bilateral lower extremity peripheral neuropathy (if not early onset) is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

The examiner should provide reasons for these opinions.  If the examiner is unable to provide the opinion without resorting to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

4.  After obtaining outstanding records, schedule the Veteran for a VA examination and opinion regarding the systemic lupus erythematous.  

The examiner should note that the claims folder and the Remand have been reviewed. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  The examiner is asked to consider and discuss the Veteran's lay statements and the medical evidence and research he has submitted in support of his claims.  In light of the foregoing, the examiner is asked to determine the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's systemic lupus erythematous is etiologically related to his period of service, to include in-service herbicide exposure or malaria?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's systemic lupus erythematous was caused by the service-connected PTSD?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's systemic lupus erythematous was aggravated (made worse) by the service-connected PTSD?

If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of systemic lupus erythematous prior to aggravation?

Although there is no VA presumption of service connection for systemic lupus erythematous due to herbicide exposure; the Agent Orange Updates, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's systemic lupus erythematous is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

The examiner should provide reasons for these opinions.  If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

5.  After obtaining available records, schedule the Veteran for a VA examination to determine whether the Veteran had malaria in service, and if so, whether there is any current disability.  The examiner should note that the claims folder and the Remand have been reviewed. 

The examiner must discuss the relationship, if any, of the Veteran's in-service complaints of fever, chills, nausea, headache, malaise, dizziness, and weakness and the Veteran's allegations of continued symptomatology since service.

The examiner should provide an opinion that addresses the following question: is it at least as likely as not (50 percent or greater probability) that any malarial symptoms that the Veteran now has, was caused by, or the result of, any illness that he suffered while on active-duty?

The examiner should provide reasons for these opinions.  If the examiner is unable to provide the opinion without resorting to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

